Title: To James Madison from William Keteltas, 17 May 1812
From: Keteltas, William
To: Madison, James


Sir
New York 17h May 1812
Several weeks have Elapsed since I addressed the President pr Mail on the subject of A Communication received relative to despatches for the Brittish Minister Via Canada and their Nature. The substance of which I Extracted from the letter received and Communicated them Verbatim. Wether recvd by the President or Not or of that importance to Merit an answer is impossible for Me to determine.
The Motives Which prompted the Communication, And the respect due every Citizen from the Chief Magistrate of a free people induced Me to believe My unfeined regard for the Administration would have received at least the Common Marks of Civility More Especially as this has been the Case by Your Predecessor and that too in the Most prompt and respectfull Manner.
Unwilling to indulge for A Moment the possibility of indecorum from the president to the Humblest Citizen in A free state—I fear uncertainty pr. Mail is the true Cause of My not receivg An Acknowledgt. of the recept of My letter, to Ascertain the true Cause of not recvg. an Answer, I trouble You with this. Your obedt servt
Wm. Keteltas
